Case: 21-50358     Document: 00516229942          Page: 1    Date Filed: 03/08/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           March 8, 2022
                                   No. 21-50358                           Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Francisco Resendiz Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:18-CR-72-2


   Before Wiener, Graves, and Duncan, Circuit Judges.
   Per Curiam:*
          A jury found Defendant-Appellant Francisco Resendiz Martinez
   guilty, in January 2020, of conspiracy to distribute at least 500 grams of a
   mixture or substance containing a detectable amount of methamphetamine,
   in violation of 21 U.S.C. §§ 846, 841(a)(1) & (b)(1)(A)(viii). The district
   court imposed a within-Guidelines sentence of 292 months of imprisonment


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50358        Document: 00516229942         Page: 2    Date Filed: 03/08/2022




                                     No. 21-50358


   and five years of non-reporting supervised release. On appeal, Resendiz
   challenges both his conviction and his sentence. We affirm.
                               I.      The Conviction.
          Challenging his conviction, Resendiz contends that the district court
   erred by excluding the testimony of a proposed expert, Dr. Deborah
   Ohanesian. Resendiz claims that Dr. Ohanesian would have testified that it is
   “her opinion that [he] had a limited understanding of English and about his
   intellectual limitations, including limited schooling in Mexico, which
   prevented him from fully understanding” an arresting officer’s questions.
   Relevant to this objection is that officer’s testimony regarding the traffic stop
   during which Resendiz was arrested. The officer testified that he asked
   Resendiz “if there [were] any drugs, weapons, or large amounts of money in
   the vehicle,” to which Resendiz replied in the negative. However, when the
   officer asked Resendiz “if there was anything illegal in the vehicle,” Resendiz
   said “yes” in “a nervous voice.”
          “A district court has ‘wide latitude’ and ‘broad discretion’ to exclude
   expert testimony.” United States v. Reed, 908 F.3d 102, 117 (5th Cir. 2018)
   (citing Williams v. Manitowoc Cranes, L.L.C., 898 F.3d 607, 615 (5th Cir.
   2018)). Such a court’s decision to exclude expert testimony will not be
   disturbed unless it is “manifestly erroneous,” id., which we define as “a
   complete disregard of the controlling law,” id. (quoting Williams, 898 F.3d
   at 615). And, even in the event of manifest error, “we ‘will not overturn a
   conviction based on the exclusion of evidence unless a reasonable probability
   exists that the error contributed to conviction.’” United States v. De Leon,
   728 F.3d 500, 505 (5th Cir. 2013) (quoting United States v. Gulley, 526 F.3d
   809, 819 n.2 (5th Cir. 2008)); see United States v. Okulaja, 21 F.4th 338, 344
   (5th Cir. 2021).




                                          2
Case: 21-50358         Document: 00516229942               Page: 3      Date Filed: 03/08/2022




                                          No. 21-50358


           We doubt that the district court erred in excluding Dr. Ohanesian’s
   testimony. 1 But, even assuming that it did, any error was harmless. Dr.
   Ohanesian’s testimony—if found credible by the jury—would have, at most,
   undercut the probative value of Resendiz’s admission to the arresting officer
   that there was something illegal in the vehicle. 2 As an initial matter, that
   statement’s probative value was tempered by Resendiz’s contemporaneous
   statement that there were no drugs in the vehicle.
           Even assuming that the jury found Resendiz’s admission regarding
   something illegal being in the vehicle (but not his denial regarding drugs) to
   be probative and that the jury would not have done so had Dr. Ohanesian
   testified, the trial record contains ample other evidence of Resendiz’s guilt.
   During the traffic stop, officers recovered 21.2 pounds of methamphetamine
   from a suitcase in the vehicle. See United States v. Gonzalez-Rodriguez, 621
   F.3d 354, 360 (5th Cir. 2010) (Except when drugs are stored in a hidden
   compartment, “a jury may infer that a defendant has knowledge of drugs in
   a vehicle when the defendant exercises control over the vehicle.”).
   Additionally, Johnny Casillas, a coconspirator, testified at length about his
   use of Resendiz as a drug courier. In particular, Casillas testified that he told
   Resendiz “upfront” that he would be transporting “drugs.” Casillas also
   testified that, on at least one occasion, Resendiz helped him unload the drugs,
   which were packaged in “see-through plastic,” from the truck that Resendiz


           1
            Dr. Ohanesian has no obvious expertise in linguistics, and her testimony would
   have been irrelevant unless it opined whether Resendiz understood the officer’s question.
           2
              As an initial matter, we doubt that the statement had much probative value, if any.
   If the jury believed Resendiz’s statement that there was something illegal in the car was not
   the product of a failure to understand the question, the same would go for his statement
   that there were no drugs in the car. Combined, those statements seem to make it less likely
   that Resendiz knew or reasonably should have known about the drugs, not more likely.
   After all, why would Resendiz lie about the presence of drugs, only to immediately
   incriminate himself with a more general statement?




                                                 3
Case: 21-50358      Document: 00516229942             Page: 4   Date Filed: 03/08/2022




                                       No. 21-50358


   had just driven. The record also includes intercepted text messages and
   phone calls that support Casillas’s testimony. There is no reasonable
   probability that the jury would have acquitted Resendiz but for the alleged
   error. See De Leon, 728 F.3d at 505–06.
                                 II.     The Sentence.
          Resendiz contends that the district court erred by denying his request
   for a safety valve adjustment to his sentence under United States Sentencing
   Guideline § 5C1.2 and 18 U.S.C. § 3553(f). When, as here, a potential
   guidelines calculation error has been preserved, we review the district court’s
   interpretation of the Guidelines de novo and its factual findings for clear
   error. See United States v. Lima-Rivero, 971 F.3d 518, 520 (5th Cir. 2020);
   United States v. Trujillo, 502 F.3d 353, 356 (5th Cir. 2007). A district court’s
   determination that defendants have not “truthfully provided” all relevant
   information and evidence they possess regarding the charged offenses (as
   required for safety-valve relief by 18 U.S.C. § 3553(f)(5)) is a factual finding
   that we review for clear error. United States v. McElwee, 646 F.3d 328, 345
   (5th Cir. 2011); see United States v. Towns, 718 F.3d 404, 412 (5th Cir. 2013).
          The safety valve provision of § 5C1.2 allows a district court to
   sentence a defendant below the statutory minimum sentence and to award a
   two-level reduction to his offense level if he meets all five criteria set forth in
   18 U.S.C. § 3553(f). United States v. Anchundia-Espinoza, 897 F.3d 629, 632
   (5th Cir. 2018) (citing United States v. Lopez, 264 F.3d 527, 529–30 (5th Cir.
   2001)). Section 3553(f)(5) requires that, by the time of sentencing, “the
   defendant has truthfully provided to the Government all information and
   evidence the defendant has concerning the offense or offenses that were part
   of the same course of conduct or of a common scheme or plan.” A defendant
   must bear “the burden of establishing eligibility for the safety valve




                                            4
Case: 21-50358      Document: 00516229942           Page: 5    Date Filed: 03/08/2022




                                     No. 21-50358


   reduction.” Achundia-Espinoza, 897 F.3d at 632 (citing United States v.
   Flanagan, 80 F.3d 143, 146–47 (5th Cir. 1996)).
          At bottom, Resendiz complains that the district court committed clear
   error in denying him a safety valve sentence reduction because neither the
   court nor the government ever identified “how [Resendiz] failed to truthfully
   provide all information he had regarding the offense.” See also Lima-Rivero,
   971 F.3d at 521–23 (concluding that a district court clearly erred by basing its
   determination that the defendant had not truthfully provided the relevant
   information on “a case agent’s mere speculation”). Although we might not
   have reached the same conclusion as did the district court, we cannot say that
   its determination was clearly erroneous. At trial, Resendiz admitted that he
   was “evasive” and “not straightforward” with officers during his initial
   interview. Then, at trial and in subsequent interviews, Resendiz maintained
   that he knew only that something illegal was in the luggage, not that it was
   drugs. We have previously affirmed a district court’s decision that the safety
   valve was inapplicable when a defendant’s testimony “directly contradicted
   information gathered by the government.” United States v. Edwards, 65 F.3d
   430, 433 (5th Cir. 1995); see, e.g., United States v. Castillo, 334 F. App’x 698,
   699 (5th Cir. 2009) (unpublished) (similar). We do so again today.
          Finally, Resendiz claims that the district court erred in denying his
   request for a two-point reduction for acceptance of responsibility under
   U.S.S.G. § 3E1.1(a). We review a determination whether a defendant is
   entitled to a reduction for acceptance of responsibility under an “exceedingly
   deferential” standard. United States v. Smith, 977 F.3d 431, 436 (5th Cir.
   2020) (citing United States v. Silva, 865 F.3d 238, 244 (5th Cir. 2017)). We
   will affirm a sentencing court’s decision not to award a § 3E1.1 reduction
   unless it is “without foundation.” United States v. Juarez-Duarte, 513 F.3d
   204, 211 (5th Cir. 2008) (per curiam).




                                          5
Case: 21-50358     Document: 00516229942           Page: 6   Date Filed: 03/08/2022




                                    No. 21-50358


          The adjustment for acceptance of responsibility “is not intended to
   apply to a defendant who puts the government to its burden of proof at trial
   by denying the essential factual elements of guilt.” § 3E1.1, cmt n.2. But the
   Guidelines countenance “rare situations” when “a defendant goes to trial to
   assert and preserve issues that do not relate to factual guilt,” and is,
   therefore, eligible for an acceptance-of-responsibility adjustment. Id.
   Resendiz claims that this is one of those “rare situations,” but, we disagree.
   Resendiz explains that he went to trial “to argue that his limited
   understanding of the English language and his intellectual limitations
   prevented him from fully understanding the questions being asked of him by
   officers.” In other words, Resendiz claims that he went to trial to put the
   government to its burden of proof as to his mens rea. As noted, at trial
   Resendiz denied knowledge that he was transporting drugs. His mens rea is
   a factual element of guilt. The district court’s decision to deny the
   adjustment for acceptance of responsibility was not without foundation.
          The judgment of the district court is AFFIRMED.




                                         6